DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 9-1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims1, 5, 9-17, 19 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Long et al US 2017/0032821(hereinafter Long).
Regarding claim1, Long discloses a video editing UI control apparatus comprising: a display device configured for displaying an editing UI comprising a play head and a clip movement control UI, wherein the display device is further configured to display a video frame, the video frame corresponding to a reference time indicated by the play head at a position within the editing UI that corresponds to the reference time([0020], fig. 2, GUI 200 displayed on display screen 202;[0023] the GUI includes playback time bar 209 comprising playback time indicator 210(play head). GUI further includes  clip creation button 212(clip movement control(UI), fig. 8-9); a user input confirmation unit configured for confirming user input information based on a user input that is provided through a touch input in the display device([0018], user input received through user interaction with the media clip tools, [0024], [0060]); and an editing UI processing unit configured for confirming an input of the clip movement control UI based on the user input information provided by the user input confirmation unit and configured for moving a clip to automatically align a start point or an end point of the clip with the position within the editing UI that corresponds to the reference time([0026], [0029], response to a use selection of clip creation button during playback of the media program, clip management facility creates clip of the media program by determining a playback time of the media program at which user request is detected(reference time), fig. 3; [0056-0064], fig. 8-9 ).

Claim5 is rejected for similar reason as discussed in claim1 above.

Regarding claim9, Long discloses the video editing UI control apparatus of claim 1, wherein the clip includes video([0012], [0058-0060], media content/program  refers to video content, [0088]).

Regarding claim10, Long discloses the video editing UI control apparatus of claim 1, wherein the clip includes an image ([0058-0060], GUI includes a frame image array/still-frame images of the media program).

Claim11 recites the video editing UI control apparatus of claim 1, wherein
the clip includes audio ([0012], media content/program refers to video content, audio).

Regarding claim 12, Long discloses the video editing UI control apparatus of claim 1, wherein the clip includes a voice signal ([0012], media content/program refers to video content, audio).

Claim13 is rejected for similar reason as discussedinclaim9 above.
Claim14 is rejected for similar reason as discussed inclaim10 above.
Claim15 is rejected for similar reason as discussed inclaim1labove.
Claim16 is rejected for similar reason as discussedinclaim12 above.

	Regarding claim17, Long discloses the video editing UI control apparatus of claim 1, wherein the clip
movement control UI comprises a clip extension UI that extends the clip to align the start point or the end point of the clip with the reference time automatically ([0025], [0060], fig. 8-9, drag(extends) the handles to adjust the start time or end time of the media clip as desired).

	Claim19 is rejected for similar reason as discussed in claim17 above.
Allowable Subject Matter
Claims 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484